DONALD CHRISTOPHER PEDIGO, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentPedigo v. CommissionerDocket No. 1426-93United States Tax CourtT.C. Memo 1994-145; 1994 Tax Ct. Memo LEXIS 146; 67 T.C.M. (CCH) 2599; April 4, 1994, Filed *146  An appropriate order of dismissal for lack of jurisdiction and to strike as to taxable years 1986 and 1988 will be issued.  Lenora R. Roland, for respondent.  BUCKLEYBUCKLEYMEMORANDUM OPINION BUCKLEY, Special Trial Judge: This case was assigned pursuant to the provisions of section 7443A(b)(3) and Rules 180, 181, and 182 1 for purposes of hearing respondent's Motion to Dismiss for Lack of Jurisdiction and to Strike the Taxable Years 1986 and 1988. Respondent has moved to dismiss for lack of jurisdiction and to strike the taxable years 1986 and 1988, on the ground that the petition as to those years was not filed within the time prescribed by sections 6213(a) or 7502.  Respondent agrees that the petition covering petitioner's 1990 tax year was timely filed. The procedural history of this case is as follows: Respondent on October 16, 1992, mailed a notice of deficiency*147  to petitioner regarding his 1990 taxes.  Petitioner timely filed his petition which was imperfect and was ordered to file an amended petition in this case, docket No. 1426-93. In the meantime, respondent mailed on November 10, 1992, another notice of deficiency to petitioner with respect to his 1986 and 1988 taxable years.  In that notice, respondent determined deficiencies in the amounts of $ 3,704 and $ 8,250 for 1986 and 1988, respectively.  As to these 2 years, petitioner's imperfect petition was filed on February 16, 1993, as docket No. 3371-93.  The envelope in which that petition was received bears a February 11, 1993, U.S. Postal Service postmark. Petitioner filed in the instant docket an amended petition on March 26, 1993, covering not only the year 1990 (which was covered in his imperfect petition), but also 1986 and 1988.  Respondent thereupon moved to strike the 1986 and 1988 years on grounds of duplication with the petition previously assigned docket No. 3371-93 regarding the years 1986 and 1988.  Respondent's motion in docket No. 1426-93 to strike as to 1986 and 1988 for duplication was denied, and the case at docket No. 3371-93 was ordered closed.  As a result, the*148  years 1986, 1988, and 1990 remained in docket No. 1426-93. Respondent thereafter moved to strike the 1986 and 1988 tax years in the matter before the Court for lack of jurisdiction because the petition as to those 2 years was not filed timely.  We agree with respondent. A petition for redetermination of a deficiency must be filed within 90 days after the notice of deficiency is mailed to a taxpayer within the United States.  Sec. 6213(a).  We have long recognized that our jurisdiction is limited by statute, and unless a petition is filed within the time prescribed by statute, we lack jurisdiction and must dismiss the case for that reason. . Filing is completed when the petition is received by the Court unless the exception provided by section 7502 applies.  . The jurisdictional requirement of section 6213(a) was not satisfied since the 90-day period for timely filing of the petition in regard to the 1986 and 1988 years expired on February 8, 1993, which date was not a legal holiday in the District of Columbia.  Thus, *149  the petition filed on February 16, 1993, for 1986 and 1988 was not timely in nature and this Court has no jurisdiction over those 2 years. The fact that the years 1986 and 1988 were included in the amended petition filed in regard to the 1990 year does not serve to change our conclusion.  The amended petition was filed on March 26, 1993, well after the February 8, 1993, expiration of the jurisdictional period for the 1986 and 1988 years.  It is well settled that this Court does not have jurisdiction over tax years included in an amended petition filed after the 90-day period has expired that were not in the original petition.  , affd.  . The years 1986 and 1988 were not included in the original imperfect petition filed herein.  That petition referred only to the 1990 year. Respondent's motion is granted in that the reference in the petition to the years 1986 and 1988 are stricken, the Court not having jurisdiction over those years. An appropriate order of dismissal for lack of jurisdiction and to strike as to taxable years 1986 and 1988 will be*150  issued.  Footnotes1. Section references are to the Internal Revenue Code in effect for the years at issue.  Rule references are to the Tax Court Rules of Practice and Procedure.↩